Hatch, J.,
(concurring.) I concur in the disposition made of this case. In Rauch v. Railway Co., ante, 108, relied upon by the defendant, this court held evidence improper which called upon the witness to determine the extent of damage done by the embankment which is the subject of complaint here. In the present case, so far as that question is concerned, no error was committed, as the witnesses exactly complied with the rule. All the facts upon which the witnesses based their conclusion were here given; and when they were asked what, in their opinion, produced the depreciation in the value of the property, the jury then had before them every element upon which their opinion was based. For this reason I think no error was committed. Moyer v. Railroad Co., 98 N. Y. 645; Avery v. Railroad Co., ante, 101; Miller v. Railroad Co., 9 Hun, 194.
Beckwith, O. J., did not sit in this case.